UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,

Case No. 2:17-cr-179
v. CHIEF JUDGE EDMUND A. SARGUS, JR.

WILBERTO NEMROD SALAZAR, et al.,

Defendants.

OPINION AND ORDER

This matter is currently before the Court on Defendants Wilberto Nemrod Salazar’s (ECF
No. 66) and Rafael Alej andro Somarriba’s (ECF No. 71) Motions for Reconsideration of this
Court’s ruling denying Defendants’ Motion to Suppress. For the following reasons, Defendants’
motions (ECF Nos. 66 and 71) are DENIED.

I.

A brief summaryl of the pertinent facts is as follows. On July 28, 2017, Trooper (now
Sergeant) Timothy Williamson observed a black Chevy Malibu with an Arizona license plate
cross the solid line demarcating the gore While exiting eastbound Interstate 70 into a rest area.
(Hr’g Tr. at 12-13 [ECF No. 44]). The driver of the Malibu then proceeded to park the vehicle
in the lot reserved for commercial trucks and large vehicles rather than the lot designated for
passenger vehicles. (Id. at 13_15). The driver_later identified as Salazar-quickly exited the

vehicle and walked towards the rest area building (Id. at 15).

 

1 As the Court discussed the facts, in-depth, in its previous Opinion and Order denying
Defendants’ Motions to Suppress, a lengthy recitation of the facts herein is not Warranted. (See
June 25, 2018 Op. & Ord. at 1-5 [ECF No. 50]).

While Salazar was away, Trooper Williamson approached the vehicle and started
speaking with the passenger_later identined as Somarriba. (Hr’g Tr. at 17_18). A short time
later, Salazar returned to the vehicle. (Id. at 19_20). Trooper Williamson spoke with both
Somarriba and Salazar and received conflicting answersz’~°' to some of his questions (See Hr’ g
Tr. at 20, 25_26 28, 29, 81-82; lnvestigation Report at 2 [ECF No. 30-1]). Trooper Williarnson
also noted that Salazar and Somarriba appeared nervous (See Investigation Report at 2; Hr’ g Tr.
at 20-21, 24, 83). During his interaction with Soman'iba and Salazar, Trooper Williamson
learned that the Malibu had been rented for Salazar by his niece. (Hr’g Tr. at 36).

During his discussions with Salazar and Somarriba, Trooper Wilson had obtained both
men’s driver’s licenses (Hr’g Tr. at 31). However, before Trooper Williamson had the
opportunity to run any checks on either license, Ohio State Highway Patrol Trooper Michael
Wilson arrived With drug detection dog, Pluto. (See Hr’g Tr. at 31-32, 34, 134). Trooper
Williarnson had earlier radioed for Wilson’s assistance (Id. at 133). Trooper Wilson assessed
the scene and informed Trooper Williamson that he would conduct a canine sweep of the
vehicle. (Id. at 134).

Trooper Wilson led Pluto counter-clockwise around the vehicle and instructed Pluto with
hand presentations to sniff the car’s seams (Hr’ g Tr. at 135-3 6). As Trooper Wilson walked
past the passenger-side B pillar, Pluto snapped his back toward the B pillar. (Id. at 136-3 7).

Pluto stopped, bracketed, and positioned his body perpendicular to the vehicle. (Id. at 137-3 8).

 

2 When Trooper Williarnson asked where the pair was heading, Somarriba stated they were
going to New York. (Hr’ g Tr. at 20, Investigation Report at 2 [ECF No. 30-1]). Salazar said
they were headed first to Virginia for business and then they may go to New York to do some
sightseeing. (Investigation Report at 2). Somarriba later changed his answer and explained that
they were going to Virginia first and then perhaps to New York. (I-lr’ g Tr. at 28).

3 Somaniba originally indicated that he and Salazar were just friends but then said Salazar was
his boss (Hr’g Tr. at 29). Salaza;r stated that Somarriba was his assistant and employee, yet had
difficulty recalling Somarriba’s name. (Id. at 25-26, 81-82).

2

Pluto then scratched the vehicle, a signal the canine Was trained to give When he senses the
presence of narcotic odor. (Id. at 138). As Trooper Wilson pulled Pluto away nom the vehicle,
Pluto continued to alert the presence of narcotic odor along the right side of the vehicle. (Id. at
143).

After Pluto’s positive alert, Troopers Williamson and Wilson began to search the Malibu.
(Hr’ g Tr. at 143; lnvestigation Report at 2). During the search, they found nine bundles of
narcotics weighing approximately 21 .5 pounds, in total, secreted in the lining of bags and
suitcases (See Investigation Report at 2_3). Both Somarriba and Salazar were placed under
arrest. (See id.)

On August 10, 2017, a Grand Jury for the Southern District of Ohio returned a one count
Indictment charging both Salazar and Soman'iba with possession with the intent to distribute
heroin, in violation of 21 U.S.C. § 841(b)(1)(A)(i). (lndictment at 1 [ECF No. 10]).

Defendants moved this Court to suppress the evidence seized during the vehicle search,
contending that the evidence was collected in violation of the Fourth Amendment. (ECF Nos. 30
and 48). After considering all parties’ briefs and the witnesses’ testimony from the February 9,
2018 Suppression Hearing, the Court denied both Det`endants’ motions (See generally June 25,
2018 op. & ord. [ECF No. 50]).

Salazar entered a conditional plea of guilty to Count 1 of the Indictment on August 2,
2018, (See Aug. 2, 2018 Mins [ECF No. 56]), reserving the right to appeal the motion to
suppress Likewise, Somarriba entered a conditional plea of guilty to Count 1 of the Indictment
on August 30, 2018. (See Aug. 30, 2018 Mins [ECF No. 59]).

On August 22, 2018, an appellate court for Ohio’s Fifth Appellate District issued an

opinion upholding the trial court’s suppression of evidence seized during a vehicle search after

an alleged traffic violation. See State v. Woods, Sth Ohio Dist. No. 18-CA-13, 2018-Ohio-3379,
2018 WL 4033826, at *6. A witness in the current action, Trooper Wilson, was also involved in
the Woods’ search. See id. at *1. In reaching its finding that law enforcement lacked probable
cause to conduct the initial trach stop, the Wooals trial court found Trooper Wilson’s testimony,
viewed together with all other evidence, was not credible Ia'. at *4.

Defendants now implore the Court to reconsider its previous Opinion and Order denying
their Motions to Suppress, in light of the Woods’ decision. (See generally Salazar Mot for
Reconsid. [ECF No. 66]; Somarriba Mot. for Reconsid. [ECF No. 71]). The Government
opposes reconsideration (ECF Nos. 68; 76).

II.

As the Federal Rules of Criminal Procedure do not provide an avenue for parties to seek
reconsideration, motions for reconsideration in a criminal case must comply with Federal Rule of
Civil Procedure 59(e)’s standards for altering or amending judgment Um'ted States v. Robz'nson,
5 F. Supp. 3d 933, 936 (S.D. Ohio 2014) (citing United States v. Titterington, No. CR. 2-20165,
2003 WL 23924932, at *1 (W.D. Tenn. May 22, 2003)). Generally, “motions for reconsideration
are looked upon with disfavor unless the moving party demonstrates: (1) a manifest error of law;
(2) newly discovered evidence which was not available previously to the parties; or (3) intervening
authority.’? Blankenburg v. Miller, No. 1:16-cv-505, 2017 WL 3730610, at *l (S.D. Ohio Aug.
30, 2017) (citations omitted). Further, while permitted, “a court should be ‘extremely reluctant’
to” reopen a suppression proceeding United States v. Stenm°s, 457 F. App’x 494, 502 (6th Cir.
2012) (quoting United States v. Carter, 374 F.3d 399, 405 (6th Cir. 2004), vacated on other

grounds, 543 U.S. 1111 (2005)).

III.

Defendants submit that reconsideration of this Court’ s previous Opinion and Order denying
their motions to suppress is proper given the State Court’s finding that Trooper Wilson’s
testimony, in a separate case, Was not credible (Salazar Mot. for Reconsid. at 5 [ECF No. 66];
Somaniba Mot. for Reconsid. at 4 [ECF No. 71]; see also Woods, 2018 WL 4033826, at *4). The
Court does not agree
A. Probable Cause to Stop Defendants

To the extent that Defendant Salazar asks the Court to reconsider whether Trooper
Williarnson had probable cause to conduct the initial stop, (See e.g. Salazar Mot. for Reconsid. at
2~4,); such reconsideration is denied. Salazar has not produced new evidence nor drawn the
Court’s attention to intervening authority that may affect the Court’s previous analysis of this
matter. Essentially, Salazar seeks to merely relitigate that which the Court has already decided.
Absent a compelling reason to do so, the Court is not inclined to reconsider Trooper Williamson’s
credibility.

B. Probable Cause to Search Defendants’ Rental Car

Both Defendants ask the Court to reconsider whether law enforcement had probable cause
to Search the Vehicle as, Defendants aver, the Woods’ decision calls into doubt Trooper Wilson’s
credibility. The Court disagrees

“[I]t is the province of the district court to weight the evidence, resolve any discrepancies
which may exist, and judge the credibility of the witnesses.” Um'ted States v. Brown, 20 F. App’x
387, 388 (6th Cir. 2001) (citing Um'ted States v. Bradshaw, 102 F3d 204, 209-10 (6th Cir. 1996).
First, the majority of Trooper Wilson’s testimony is corroborated by other evidence Both Trooper
Wilson and Trooper Williamson testified that Pluto alerted to the scent of narcotics on Defendants’

vehicle when the canine scratched the vehicle’s door. (Hr’g Tr. at 33-34, 138, 142). The alert is

further corroborated by the audio recorded by Trooper Williamson’s dash camera_the sound of
Pluto scratching the vehicle is unmistakable (Dash Camera Video at 11:29:14 a.m. to 11:29:24
a.m.).

Second, the Court had the opportunity to assess Trooper Wilson’s credibility during the
February 9, 2018 Suppression Hearing. The Court observed Wilson’s demeanor, body language,
and voice inflections as well as his responses to the questions posed, including both Defendants’
cross-examination of Trooper Wilson’s failure to activate his dash camera. (See Hr’g Tr. at 145-
48, 179_82). Additionally, Defendant Somarriba’s counsel robustly questioned Trooper Wilson as
to whether he signaled for Pluto to alert on Defendants’ vehicle_the portion of Trooper Wilson’s
testimony that is uncorroborated (See Hr’g Tr. at 183). After considering all evidence submitted,
the Court found Trooper Wilson’s testimony concerning his involvement in the search of the
Malibu to be credible That the State Court found Trooper Wilson’s testimony in an unrelated
matter not credible does not impugn Trooper Wilson’s testimony in the current action. As such,
the Court finds no reason to re-open the suppression hearing and reconsider its previous findings

IV.

For the reasons set forth above, Defendants’ Motions for Reconsideration (ECF Nos. 66

 

 

and 71) are DENIED.
IT IS SO ORDERED.
|~\lrlb\“ /L)\/
DATE EDM . SARGUS, JR.

CHIE ED STATES DISTRICT JUDGE

